               Case 18-12815-BLS         Doc 18    Filed 03/26/19      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                                Chapter 7

 Christine Marie Layfield,                             Case No. 18-12815 (BLS)

                       Debtor.                         Dkt. Ref. Nos. 12, 15, 16


                              CERTIFICATION OF COUNSEL

   I, Jaclyn Weissgerber, hereby certify as follows:

          1.   I am an attorney-at-law admitted to practice in Delaware, New York, and New

 Jersey.

          2.   I am a trial attorney with the United States Department of Justice, Office of the

 United States Trustee (the “U.S. Trustee”) and am familiar with the facts and circumstances

 contained herein.

          3.   On December 14, 2018, Christine Marie Layfield (the “Debtor”) filed a voluntary

 Chapter 7 petition in the United States Bankruptcy Court for the District of Delaware.

          4.   On February 22, 2019, the U.S. Trustee filed a Motion to Transfer Venue of the

 Debtor’s Bankruptcy Case to the United States Bankruptcy Court for the Central District of

 California or Alternatively, Dismiss the Debtor’s Bankruptcy Case under 11 U.S.C. § 305 (the

 “Motion,” D.I. 12).

          5.   On March 15, 2019, the Debtor filed an Objection to the Motion (the “Objection,”

 D.I. 15). On the same date, Interested Party, Philip Layfield, joined the Objection (D.I. 16).

          6.   The parties consented to dismissal of the Debtor’s Chapter 7 case in open court

on March 21, 2019.
              Case 18-12815-BLS         Doc 18      Filed 03/26/19    Page 2 of 2



       7.      As directed by the Court, the parties have conferred and reached an agreement

regarding the proposed form of Order, a copy of which is attached hereto as Exhibit A.

       8.     Accordingly, the parties respectfully request that the proposed form of Order be

 entered at the Court’s earliest convenience.



                                            Respectfully submitted,

                                            ANDREW R. VARA
                                            ACTING UNITED STATES TRUSTEE
                                            REGION 3

Dated: March 26, 2019                       BY:      /s/ Jaclyn Weissgerber
                                                     Jaclyn Weissgerber, Esq. (No. 6477)
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Office of the United States Trustee
                                                     J. Caleb Boggs Federal Building
                                                     844 N. King Street, Room 2207
                                                     Wilmington, DE 19801
                                                     (302) 573-6491
                                                     (302) 573-6497 (Fax)




                                                2
